DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Claims 21-23, 25-28, 30-32, and 34-43 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 03/16/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 30-32, 34 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907).

Regarding Claim 21, Taveira teaches the claimed method for operating an unmanned aerial vehicle (UAV), said method comprising:
receiving a command from a user that controls the UAV (“A drone may be autonomous (self-navigating), remotely controlled, server controlled, beacon controlled, or may be controlled by a combination of control methods”, see P[0045]);
receiving, by the UAV and/or a remote controller of the UAV, a user identifier, wherein the user identifier uniquely identifies [[a]] the user from other users (“…a drone to provide identification, such as a drone identifier or operator identifier, in order to gain access. In such examples, a drone can send identification, which may include an assigned drone access level, to a server that may be used to determine access for the drone to the particular restricted area”, see P[0036]);
in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute a command according to a first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within the restricted area. In other examples, the drone may be required to reduce speed and/or fly in a "silent" mode while in the restricted area. In other examples, the drone may be required to maintain an altitude minimum. Combinations of conditions may also be implemented. For example, drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see “…the same drone operated by different operators may have different access levels”, see P[0176] and see “…processor 120…”, see P[0054]); and
in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute a command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within the restricted area. In other examples, the drone may be required to reduce speed and/or fly in a "silent" mode while in the restricted area. In other examples, the drone may be required to maintain an altitude minimum. Combinations of conditions may also be implemented. For example, drones with an Access Level 10 may be free to collect 
Taveira does not expressly recite the same command received from a user is executed according to a first set of rules and a second set of rules as in the bolded portions of the claimed
in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute the command according to a first set of rules
and
in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules.
	However, as seen in the above citations, Taveira teaches a single remotely controlled UAV that may be operated by multiple different operators, where each operator may have a different access level (“…the same drone operated by different operators may have different access levels”, see P[0176]), and teaches that based on an access level a drone “may be more heavily restricted”, a drone may be “required to reduce speed and/or fly in a "silent" mode while in the restricted area”, which in turn 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute the command according to a first set of rules, and, in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules, as rendered obvious by Taveira as explained above, in order to provide for restricting the operation of a drone or UAV depending on the access level of the particular operator of the UAV, to account for situations such as when two different operators each having a different access level attempt to control the UAV using the same command when only one of the operators is allowed to have unrestricted operation of the UAV.

Regarding Claim 22, Taveira teaches the claimed method of claim 2 I, further comprising:
determining, by the one or more processors, a UAV identifier, wherein the UAV identifier uniquely identifies the UAV from other UAVs (“…a drone (e.g., drone 100, 100a, 100b, 371, 373, 375, 381, 383, 385, 387 in FIGS. 1-4C) may be configured with a unique identifier (ID). The unique ID may allow the drone to be identified by network components, such as servers (e.g., server 240 in FIGS. 2A-2C, 3C-4C), beacons (e.g., beacon 215 in FIGS. 3A-3E and 4C), other drones, and so on. In addition, the access levels for conditional access may be stored in a memory of the drone, on the server, the beacon device, etc.”, see P[0168] and the parent claim citations); and
determining, according to the UAV identifier, an authorization level of the user identified by the user identifier to operate the UAV (“…operators (e.g., drone operator) may authenticate themselves through an identification such as a government ID, a state license, a drone license, etc.”, see P[0173] and “…drone operators may also be assigned a unique ID…the access level of the operator may be cross referenced with the operator ID stored on the server”, see P[0177] and P[0174]-P[0176]).

Regarding Claim 27, Taveira teaches the claimed method of claim 22, wherein determining the authorization level includes:
sending the UAV identifier and/or the user identifier to a control entity to determine whether the UAV identifier and/or the user identifier is authenticated 

Regarding Claim 30, Taveira teaches the claimed method of claim 22, further comprising:
determining a set of flight regulations by:
selecting the set of flight regulations from a plurality of sets of flight regulations based on the authorization level and at least one of the user identifier or the UAV identifier (“…drone operators may also be assigned a unique ID…the access level of the operator may be cross referenced with the operator ID stored on the server”, see P[0177] and P[0174]-P[0176] and “…drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see “…the same drone operated by different operators may have different access levels”, see P[0176] and see “…processor 120…”, see P[0054]); or
generating the set of flight regulations based on the authorization level and at least one of the user identifier or the UAV identifier (“…drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see 

Regarding Claim 31, Taveira teaches the claimed method of claim 30, further comprising:
determining one or more operational limits on the UAV based on the set of flight regulations (“…drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037]).

Regarding Claim 32, Taveira teaches the claimed method of claim 22, further comprising:
sending the user identifier and/or the UAV identifier to a control entity (“…the processor of the drone 100 may provide a drone identifier, a drone access level, drone payment information, drone authorization credentials, and/or other information”, see P[0110]);
receiving a set of flight regulations generated based on the user identifier and/or the UAV identifier from the control entity (“…the processor of the drone 100 may receive conditional access information from the access server 240, such as time period restrictions, use restrictions, toll restrictions, and so on”, see P[0111]);
determining one or more operational limits on the UAV based on the set of flight regulations (“…the processor of the drone 100 may receive conditional access 

Regarding Claim 34, Taveira renders obvious the claimed method of claim 22, further comprising:
recording flight information associated with the user identifier and/or the UAV identifier (“…the access levels for conditional access may be stored in a memory of the drone, on the server, the beacon device, etc. The server and/or beacon device, or other network component, or possibly other drone, may cross reference the access level with the drone unique ID”, see P[0168] and “…conditional access restrictions and other access parameters, (e.g., drone access level) may change over time. In various embodiments, the access level of a drone can be modified based on factors including experience and/or operating history of the drone operator, level of liability coverage for the drone operator, authentication/certification, etc. For example, the access level of the drone may be established based the operator's experience level, such as based on the length of time the drone has been operational, the distance flown by the drone (over the drone lifetime), cumulative criteria (e.g., total flights), etc. Further, the access level may be raised or lowered based on a maintenance history of the drone, such as the number 
where from the above citations it is clear that if the access level of a particular drone is associated with a drone or drone unique ID, then determining this access level based on data such as the “length of time the drone has been operational, the distance flown by the drone (over the drone lifetime), cumulative criteria (e.g., total flights), etc.” would require storing or recording such data in association with information identifying the particular drone and associated particular access level, and a person having ordinary skill in the art would find it obvious to then associate such data with the unique ID of the drone which would then result in “recording flight information associated with the user identifier and/or the UAV identifier”, in order to associate data for a particular drone of a length of time the drone has been operational, the distance flown by the drone (over the drone lifetime), cumulative criteria (e.g., total flights), etc. with a unique ID that identifies a drone so that the drone access level of a particular drone may be modified based on such data.

Regarding Claim 36, Taveira renders obvious the claimed method of claim 21, further comprising:
receiving commands associated with the user identifier (“A drone may be autonomous (self-navigating), remotely controlled, server controlled, beacon controlled, or may be controlled by a combination of control methods”, see P[0045] and “…operators (e.g., drone operator) may authenticate themselves through an identification such as a government ID, a state license, a drone license, etc.”, see 
where as seen in the above citations, a drone may be remotely controlled, and a drone operator may be assigned a unique ID, therefore, clearly a person having ordinary skill in the art would find it obvious that the drone operator may be a user who is remotely controlling the drone, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform “receiving commands associated with the user identifier” by simply having a user who is remotely controlling a drone to be associated with a unique ID, which would then lead to all remote commands initiated by the user to be commands “associated with” the unique ID of the user, in order to allow for a user who is actually remotely controlling a drone to be associates with or identified by a unique ID or “user identifier”.

Regarding Claim 37, Taveira renders obvious the claimed method of claim 21, further comprising:
storing flight information according to the user identifier (“…the access level of a drone can be modified based on factors including experience and/or operating history of the drone operator, level of liability coverage for the drone operator, authentication/certification, etc. For example, the access level of the drone may be established based the operator's experience level, such as based on the length of time the drone has been operational, the distance flown by the drone (over the drone 
where as seen in the above citations, an operating history of a drone operator may be determined, where it is then implicit that the operating history is stored in some manner associated with the drone operator. Furthermore, because clearly a drone is generally controlled to take flight, and because Taveira clearly records data regarding flight of the drone as seen above, and because a drone operator may be assigned a unique ID, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform “storing flight information according to the user identifier”, in order to simply associate data identifying a particular drone operator with data regarding a drone operational history such as flight of the drone with that particular drone operator, which would then allow for easily identifying a drone operator access level based on the operational history of that drone operator.

Regarding Claim 38, Taveira teaches the claimed system for operating an unmanned aerial vehicle (UAV) comprising onboard one or more of a sensor, a communication unit, a payload, or a power supply, said system comprising one or more processors configured to individually or collectively:
receive a command from a user that controls the UAV (“A drone may be autonomous (self-navigating), remotely controlled, server controlled, beacon controlled, or may be controlled by a combination of control methods”, see P[0045]);
receive, through the UAV and/or a remote controller of the UAV, a user identifier, wherein the user identifier uniquely identifies [[a]] the user from other users (“…a drone to provide identification, such as a drone identifier or operator identifier, in order to gain access. In such examples, a drone can send identification, which may include an assigned drone access level, to a server that may be used to determine access for the drone to the particular restricted area”, see P[0036]);
in response to the user identified by the user identifier having a first authorization level to operate the UAV, control, by one or more processors, the UAV to execute the command according to a first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within the restricted area. In other examples, the drone may be required to reduce speed and/or fly in a "silent" mode while in the restricted area. In other examples, the drone may be required to maintain an altitude minimum. Combinations of conditions may also be implemented. For example, drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see “…the same drone operated by different operators may have different access levels”, see P[0176] and see “…processor 120…”, see P[0054]); and
in response to the user identified by the user identifier having a second authorization level to operate the UAV, control, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within the restricted area. In other examples, the drone may be required to reduce speed and/or fly in a "silent" mode while in the restricted area. In other examples, the drone may be required to maintain an altitude minimum. Combinations of conditions may also be implemented. For example, drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see “…the same drone operated by different operators may have different access levels”, see P[0176] and see “…processor 120…”, see P[0054]).
Taveira does not expressly recite that the same command received from a user is executed according to a first set of rules and a second set of rules as in the bolded portions of the claimed
in response to the user identified by the user identifier having a first authorization level to operate the UAV, control, by one or more processors, the UAV to execute the command according to a first set of rules
and
the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules.
However, as seen in the above citations, Taveira teaches a single remotely controlled UAV that may be operated by multiple different operators, where each operator may have a different access level (“…the same drone operated by different operators may have different access levels”, see P[0176]), and teaches that based on an access level a drone “may be more heavily restricted”, a drone may be “required to reduce speed and/or fly in a "silent" mode while in the restricted area”, which in turn implies that for a remote controlled drone, a flight command provided to the drone will cause the drone to fly at one level of speed for one particular access level associated with a first operator, and cause the same drone to fly at a second restricted level of speed for another particular access level associated with a second operator. A person having ordinary skill in the art would see that the use of the term “restricted” and “required” as used by Taveira in the above citations clearly indicate that for a same command given to a drone by two different operators, the drone will respond to the command depending on the requirements or restrictions imposed by a respective access level of an operator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in response to the user identified by the user identifier having a first authorization level to operate the UAV, 

Regarding Claim 39, Taveira teaches the claimed non-transitory computer readable medium containing program instructions that, when executed by one or more processors, cause the one or more processors to perform a method for operating an unmanned aerial vehicle (UAV), said method comprising:
receiving a command from a user that controls the UAV (“A drone may be autonomous (self-navigating), remotely controlled, server controlled, beacon controlled, or may be controlled by a combination of control methods”, see P[0045]);
receiving, through the UAV and/or a remote controller of the UAV, a user identifier, wherein the user identifier uniquely identifies [[a]] the user from other users (“…a drone to provide identification, such as a drone identifier or operator identifier, in order to gain access. In such examples, a drone can send identification, ;
in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute the command according to a first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within the restricted area. In other examples, the drone may be required to reduce speed and/or fly in a "silent" mode while in the restricted area. In other examples, the drone may be required to maintain an altitude minimum. Combinations of conditions may also be implemented. For example, drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037] and see “…the same drone operated by different operators may have different access levels”, see P[0176] and see “…processor 120…”, see P[0054]); and
in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules (“…a drone may be granted conditional access to the restricted area, provided that data collection by the drone is disabled (e.g., video/photo recording is disabled) while within 
Taveira does not expressly recite the same command received from a user is executed according to a first set of rules and a second set of rules as in the bolded portions of the claimed
in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute the command according to a first set of rules
and
in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules.
However, as seen in the above citations, Taveira teaches a single remotely controlled UAV that may be operated by multiple different operators, where each operator may 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in response to the user identified by the user identifier having a first authorization level to operate the UAV, controlling, by one or more processors, the UAV to execute the command according to a first set of rules, and in response to the user identified by the user identifier having a second authorization level to operate the UAV, controlling, by the one or more processors, the UAV to execute the command according to a second set of rules, the second authorization level being different from the first authorization level, and the second set of rules being different from the first set of rules, as rendered obvious by Taveira as explained above, in order to provide for restricting the operation of a drone or UAV depending on the access level of the particular operator of the UAV, to account for 

Regarding Claim 40, Taveira teaches the claimed method of claim 2 I, wherein:
the first authorization level includes a full authorization level, and the second authorization level includes a restricted authorization level (“…a Restriction Level 0 (unrestricted access) up to a Restriction Level 10 (highly restricted)”, see P[0034]).

Regarding Claim 41, Taveira teaches the claimed method of claim 40, wherein controlling the UAV to operate according to the first set of rules includes controlling the UAV to operate in an unrestricted manner (“…a drone with an Access Level 10 value in the access levels 343 may be provided unrestricted access in the default restrictions 345”, see P[0079] and “…drones with an Access Level 10 may be free to collect data, and fly at low altitudes, while drones with an Access Level 1 may be more heavily restricted and may be required to fly at a higher altitude, with no data collection and only during particular times”, see P[0037]).

Regarding Claim 42, Taveira teaches the claimed method of claim 21, further comprising:
obtaining information of the user identified by the user identifier, the information being associated with the user identifier (“…operators (e.g., drone ; and
determining, based on the information, an authorization level of the user identified by the user identifier to operate the UAV (“…operators (e.g., drone operator) may authenticate themselves through an identification such as a government ID, a state license, a drone license, etc.”, see P[0173] and “…drone operators may also be assigned a unique ID…the access level of the operator may be cross referenced with the operator ID stored on the server”, see P[0177] and P[0174]-P[0176] and “The server may maintain and update changes in the experience levels of operators (e.g., linked to their IDs) obtained through demonstrations and/or simulator performance and related increases in access levels”, see P[0177]).

Regarding Claim 43, Taveira teaches the claimed method of claim 42, wherein the information includes at least one of a skill level, an experience level, certifications, licenses, training experience, an age, or flight history of the user identified by the user identifier (“…the access level of a drone can be modified based on factors including experience and/or operating history of the drone operator…”, see P[0169] and “The server may maintain and update changes in the experience levels of operators (e.g., linked to their IDs) obtained through demonstrations and/or simulator performance and related increases in access levels”, see P[0177]).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) in view of Wouhaybi et al. (2016/0180719).

Regarding Claim 23, Taveira does not expressly recite the claimed method of claim 22, wherein the UAV identifier comprises a serial number or a uniquely recognizable visual code.
However, the claim is not directed to a method step, but to a design choice of the characteristics of a “UAV identifier”.
Furthermore, for a UAV identifier to be a “serial number or a uniquely recognizable visual code” is an obvious design choice, as seen in Wouhaybi et al. (2016/0180719), who teaches printing an identifier of a drone on the drone itself, where the identifier may be read using image analysis techniques such as OCR (Optical Character Recognition) (Wouhaybi et al.; see P[0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taveira with the teachings of Wouhaybi et al., and wherein the UAV identifier comprises a serial number or a uniquely recognizable visual code, as rendered obvious by Wouhaybi et al., in order to provide “route management for drone operators” (Wouhaybi et al.; see P[0012]) and in order to “indicate which drones services and drone operators are associated with which drone” (Wouhaybi et al.; see P[0051]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) in view of Matos (2008/0255711).

Regarding Claim 25, Taveira does not expressly recite the claimed method of claim 22, wherein determining the UAV identifier includes obtaining the UAV identifier from a write-once memory.
However, Matos (2008/0255711) teaches an unmanned aerial vehicle or “UA” that includes an onboard system, where the onboard system includes an identification write-once-only memory that contains a unique identification or “UI” (Matos; see P[0163] and FIG. 7, and see P[0002]), where all “UAs” have a “UI” (Matos; see P[0006]).
Therefore, would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taveira with the teachings of Matos, and wherein determining the UAV identifier includes obtaining the UAV identifier from a write-once memory, as rendered obvious by Matos, in order to “prevent the use of unmanned aircraft…for unauthorized and possibly ill-intentioned purposes” (Matos; see P[0003]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) in view of Olson et al. (7,581,702).

Regarding Claim 26, Taveira does not expressly recite the claimed method of claim 22, wherein determining the UAV identifier includes obtaining the UAV identifier from a universal subscriber identity module.
However, Olson et al. (7,581,702) teaches a UAV comprising control components including a processor unit, where the processor unit may access information from a SIM card (Olson et al.; "SIM card", see col.6 particularly lines 21-59 and FIG. 3), which renders obvious storing any data of a UAV using this known technology.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taveira with the teachings of Olson et al., and wherein determining the UAV identifier includes obtaining the UAV identifier from a universal subscriber identity module, as rendered obvious by Olson et al., in order to provide information to a processor of the UAV (Olson et al.; "SIM card", see col.6 lines 34-37) where it would have been obvious to replace a SIM with a USIM as it is a known alternative to SIM and in order to obtain the advantages a USIM has over a SIM.



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) in view of Gentry (9,646,502).

method of claim 22, further comprising:
determining whether the user identifier is associated with the UAV identifier.
However, Gentry (9,646,502) teaches that a UAV identifying certification may include a unique identification number of the UAV and also the owner and/or operator of the UAV (Gentry; see col.2, particularly lines 32-47), where clearly a person having ordinary skill in the art would determine that an identifier such as a name of the owner and/or operator could be used to provide an indication of the owner and/or operator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taveira with the teachings of Gentry, and to determine whether the user identifier is associated with the UAV identifier, as rendered obvious by Gentry, in order to identify an owner and/or operator of a UAV.



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) in view of Levien et al. (2014/0166816).

Regarding Claim 35, Taveira does not expressly recite “broadcasting” as in the claimed method of claim 22, further comprising:
broadcasting identity information during flight, wherein the identity information comprises the user identifier and/or the UAV identifier.
However, Taveira does teach providing drone data such as a drone identifier to a server (“…the processor of the drone 100 may provide drone information to an access server 240”, see P[0110]), but only does not teach “broadcasting” such data.
However, broadcasting data is a conventional technique in the art, as seen in Levien et al. (2014/0166816), who teaches that a UAV may broadcast an identifier (Levien et al.; “…a UAV may broadcast a name, such as that of a company or an individual, or may broadcast an alphanumeric identifier…”, see P[0101]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taveira with the teachings of Levien et al., and to broadcast identity information during flight, wherein the identity information comprises the user identifier and/or the UAV identifier, as rendered obvious by Levien et al., so that “interested parties in the vicinity of the UAV may be aware of who may be gathering sensor-acquired data about them” ((Levien et al.; see P[0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662